Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on June 21, 2021.  
No claim has been cancelled or newly added.
Claims 1-20 are pending.
Claims 1-2 and 4-20 are rejected.
Claim 3 is objected to.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments
The claim amendments and Applicant’s arguments filed on June 21, 2021 have been carefully considered.  However, the amendments and arguments failed to place the application in condition for allowance as the pending claims are still rendered obvious by the prior art.  Details of Examiner’s rejection rationale are set forth below in the section “Claim Rejection – 35 U.S.C. 103”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as obvious over Mahood et al. (U.S. 2013/0185649) in view of Bengochea et al. (US 2016/0057042).
Regarding claim 1, Mahood disclosed a non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: 
determine a local count of local unread messages, wherein at least a portion of each of the local unread messages is stored on a client device, and wherein the local count of local unread messages is determined at the client device (Mahood, Fig. 5, steps 504, 506 and [0020, 0039, 0067] disclosed determining a local item count, where a local item count comprises a representation of a number of electronic messages stored in local store 114 that are included in the container and have a particular state. Local item counts may be maintained for different types of state.  For example, for a given container, a local item count may be maintained that represents: … a number of electronic messages in the container that are read or unread and are stored in local store 114”);
receive, at the client device from the remote device, a remote count of remote messages (Mahood, [0020, 0039, 0068-0069] disclosed a delta count that is the difference between a remote item count and a local item count, wherein the remote item count represents a number of electronic messages stored in remote store 132 that are included in the container and have a particular state), 
wherein the remote unread messages and the local unread messages are stored on the remote service (Email servers, including webmail servers, generally stores on the server’s storage all messages until they are deleted by the users, regardless of the read/unread status of these messages.  Such a practice means that both remote unread message and local unread messages are stored on the remote server. Therefore this limitation is merely stating a well-known fact);
wherein the remote unread messages are not stored on the client device (this is a logical result of the fact that the new messages are always received by the remote server first);
calculate a total count of unread messages by adding the local count to the remote count, (Mahood, [0069] disclosed that the total unread message count may be calculated by adding a local item count that specifies the total number of unread items included in the container and stored in local store 114 to a delta amount that specifies the last known difference between the total number of unread items included in the container and stored in remote store 132 and the local item count), wherein the total count of unread messages is calculated at the client device (Mahood disclosed in [0039] that “blended state logic 124 may determine the item count by taking a sum of a local item count and a delta amount”; Fig. 1 of Mahood shows that the Blended State Logic 124 is on the User Device 106); and 
enable display of the total count of unread messages on a display screen of the client device (Mahood, Fig. 2, Fig. 3, step 306 and [0044-0055] disclosed how information about messages may be presented on a GUI).
Mahood might not have explicitly disclose but Bengochea disclosed
Bengochea disclosed in Fig. 1 and [0030] that a mobile computing system 101 "send subscription data 108 to the server 111. The subscription data may subscribe the user 105 or the user's mobile device 101 to push notifications from the server. The subscription data 108 includes a token ID 109 that identifies the mobile device 101 and a timestamp 110 that indicates the last time the mobile device user's email inbox was accessed”, said the timestamp 110 can anticipate the identifier in the claim),
wherein the identifier is used by the remote service to distinguish between the remote unread message and the local unread messages in determining the remote count of remote unread messages that the client device receives (The timestamp 10 disclosed by Bengochea in Fig. 1 and [0030] indicates the last time the mobile device user's email inbox was accessed. In other words it is used to distinguish between remote unread messages and local unread messages on the mobile device); and
the remote count of remote unread messages is received at the client device from the remote service (Bengochea disclosed in Fig. 1 and [0031] that "based on the accessed data, the unseen count determining module 119 may determine the current unseen message count 121 and send that unseen message count to the mobile computing device 101 via a push notification 120).
One of ordinary skill in the art would have been motivated to combine Mahood and Bengochea because both references are directed to solving the same problem, which is to synchronize content/messages and associated information between a user device and a remote server (Mahood, [0017, 0020], “synchronize local-stored electronic messages with remote store; Bengochea, [0003], “keeping new email notifications consistent across the local and remote versions of the application”).
Regarding claim 2, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 1.  
Mahood further disclosed wherein the remote service is an email service (Mahood, Fig. 4, step 412 and [0073-0075] disclosed a synchronization process for local store and remote store where the remote item count is received from the server; furthermore, the electronic messaging client 110 and electronic messaging server 102 disclosed in Mahood, Fig.1 anticipates the email service in the claim).  
Regarding claim 4, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 1.  
Bengochea further disclosed wherein the identifier is stored by the remote service and is used by the remote service to determine whether to provide an update regarding the remote count to the client device (The timestamp 10 disclosed by Bengochea in Fig. 1 and [0030] indicates the last time the mobile device user's email inbox was accessed, and the email server stores the timestamp and uses it to determine whether there is new unread messages in the inbox).  
The motivation to combine Mahood and Bengochea is the same as that provided above for the rejection of claim 1.
Regarding claim 5, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 1.  
Mahood further disclosed wherein the identifier is a bottom timestamp and wherein the client device does not store messages older than the bottom timestamp (Mahood, [0032, 0052, 0073, 0083, 0092, 0101] disclosed a rolling time window, also called a synchronization window as an identifier for messages; said rolling time window is a timestamp based window).  
Regarding claim 6, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 1.  
Mahood did not explicitly disclose wherein the identifier is a message count and wherein the client device stores no more than a number of messages equal to the message count.
However, Mahood disclosed a time-based a synchronization window to limit the number of messages stored in the local store (Mahood, claim 5 and [0032, 0052, 0073, 0083, 0092, 0101]).
Mahood also disclosed in [0034] that “a rolling time window as provided above represents only one way by which a subset of the electronic messages in remote store 132 can be selected for downloading and storage in local store 114. Other methods may be used.”
Therefore, Mahood’s disclosure as a whole would have made it obvious to one of ordinary skill in the art that the synchronization window (the equivalent of the identifier in the instant claim) that is used to limit the number of messages stored in the local store could simply be set based on a message count instead of a time window.
Regarding claim 7, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 2.  
Mahood further disclosed that the instructions cause the computing system to: request from the remote service new messages; receive a new message from the remote service, wherein the new message is marked as unread; and update the local count of local unread messages based on receiving the new message (Mahood, [0074] disclosed that “It is possible that while the synchronization process is being performed, the local item counts will change due to such synchronization process (e.g., due to adding new electronic messages to local store 114)”).
Regarding claim 8, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 2.  
Mahood further disclosed that the instructions cause the computing system to: 
request from the remote service status update information for the local unread messages, wherein the local unread messages stored on the client device include a first message and the email service includes the local unread messages and the first message; receive from the remote service the status update information for the local unread messages, wherein the status update information states that the first message is marked as read on the remote service; mark as read the first message; and update the local count of local unread messages based on marking the first message as read (Mahood, [0073-0075] and Fig. 4 disclosed that a synchronization process “is intended to synchronize the state of the electronic messages stored in local store 114 and the electronic messages stored in remote store 132.  So that the delta count may be updated.”  In particular, Mahood disclosed in [0073] that one example scenario the synchronization process is needed is when electronic messaging server 102 may have changed the state of one or more electronic messages available to electronic messaging client 110 and stored in remote store 132 while user device 106 was offline or while electronic messaging client 110 was not running.” In such a scenario, the synchronization process that takes place when the user device 106 is connected to server would be able to update the remote unread item count and the delta count on the user device 106 in substantially the same way as the process step that is being claimed).
Regarding claim 9, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 2.  
Mahood, [0069-0075]).  
Regarding claim 10, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 9.  
Mahood further disclosed wherein the update to the remote count of remote unread messages results from a request to the email service to mark as read a first message included in the remote unread messages (Mahood, [0069-0075], “blended state logic 124 obtains new remote item counts and new local items counts for the container, as such item counts may have changed as a result of the synchronization process”).  
Regarding claim 11, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 1.  
Mahood further disclosed that the instructions cause the computing system to: receive a request to mark as read a first message included in the local unread messages; and update the local count of local unread messages and the total count of unread messages based on the request (Mahood, Fig. 5, steps 502, 504 and 506, and [0079-0081}, “reading an unread message” and “increment/decrement local count”).  
Regarding claim 12, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 1.  
Mahood further disclosed wherein the local unread messages are associated with a folder and the remote unread messages are associated with the folder (Mahood, [0019], “a scenario in which some of the electronic messages stored in the container are cached in a local store of the user device and some of the electronic messages stored in the container are available only in a remote store.  The blended state may comprise, for example, an item count that describes a number of electronic messages in the container having a particular state (e.g., included or not included in the container, read or unread, flagged or unflagged, or the like).”).  
Regarding claim 13, Mahood disclosed a non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: 
determine a local count of unread messages included in local messages, wherein at least a portion of each of the local messages are stored on a client device and wherein the local count of local unread messages is determined at the client device (Mahood, Fig. 5, steps 504, 506 and [0020, 0039, 0067] disclosed determining a local item count, where a local item count comprises a representation of a number of electronic messages stored in local store 114 that are included in the container and have a particular state. Local item counts may be maintained for different types of state.  For example, for a given container, a local item count may be maintained that represents: … a number of electronic messages in the container that are read or unread and are stored in local store 114”); 
receive, from a service separate from the client device, a remote count of messages included in remote messages, wherein the service includes the local messages and the remote messages and the client device does not include the remote messages (Mahood, [0020, 0039, 0068-0069] disclosed a delta count that is the difference between a remote item count and a local item count, wherein the remote item count represents a number of electronic messages stored in remote store 132 that are included in the container and have a particular state; the electronic messaging client 110 and electronic messaging server 102 shown in Fig. 1 forms an email service that anticipates the “service” in the claim);
Mahood, [0069] disclosed that the total unread message count may be calculated by adding a local item count that specifies the total number of unread items included in the container and stored in local store 114 to a delta amount that specifies the last known difference between the total number of unread items included in the container and stored in remote store 132 and the local item count; Mahood further disclosed in [0039] that “blended state logic 124 may determine the item count by taking a sum of a local item count and a delta amount”; Fig. 1 of Mahood shows that the Blended State Logic 124 is on the User Device 106); and 
enable display of the total count of unread messages on a display screen of the client device (Mahood, Fig. 2, Fig. 3, step 306 and [0044-0055] disclosed how information about messages may be presented on a GUI).
Mahood might not have explicitly disclose but Bengochea disclosed
provide, to a service separate from the client device, an identifier (Bengochea disclosed in Fig. 1 and [0030] that a mobile computing system 101 "send subscription data 108 to the server 111. The subscription data may subscribe the user 105 or the user's mobile device 101 to push notifications from the server. The subscription data 108 includes a token ID 109 that identifies the mobile device 101 and a timestamp 110 that indicates the last time the mobile device user's email inbox was accessed”, said the timestamp 110 can anticipate the identifier in the claim),
the service uses the identifier to identify the remote messages in determining the remote count of unread messages (The timestamp 10 disclosed by Bengochea in Fig. 1 and [0030] indicates the last time the mobile device user's email inbox was accessed. In other words it is used to distinguish between remote unread messages and local unread messages on the mobile device); and
the remote count of remote unread messages is received at the client device from the remote service (Bengochea disclosed in Fig. 1 and [0031] that "based on the accessed data, the unseen count determining module 119 may determine the current unseen message count 121 and send that unseen message count to the mobile computing device 101 via a push notification 120).
One of ordinary skill in the art would have been motivated to combine Mahood and Bengochea because both references are directed to solving the same problem, which is to synchronize content/messages and associated information between a user device and a remote server (Mahood, [0017, 0020], “synchronize local-stored electronic messages with remote store; Bengochea, [0003], “keeping new email notifications consistent across the local and remote versions of the application”).
Regarding claim 14, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 13.  
Mahood further disclosed wherein the folder is an inbox (Bengochea, Abstract, [0004], “User’s email inbox”).
The motivation for combining Mahood and Bengochea is the same as that provided above for the rejection of claim 13.
Regarding claim 15, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 13.  
Mahood further disclosed wherein the remote messages fall outside a synchronization window and the local messages fall within the synchronization window (Mahood, Fig. 2 and [0048], “As also shown in FIG. 2, a second portion 206 of display area 202 is used to present information about electronic messages that fall outside the synchronization window and thus are not stored in local store 114”).  
Regarding claim 16, Mahood and Bengochea disclosed the non-transitory computer-readable medium of claim 13.  
Mahood further disclosed that the instructions cause the computing system to: receive a request to change a read/unread status of a first message included in the local messages; change the read/unread status of the first message; and update the local count of unread messages and the total count of unread messages based on the change to the read/unread status of the first message (Mahood, Fig. 5, steps 502, 504 and 506, and [0079-0081}, “reading an unread message” and “increment/decrement local count”).  
Regarding claim 17, Mahood disclosed a method for providing a count of unread messages, comprising: 
storing, at a remote service, a set of messages associated with a folder, wherein each message in the set of messages includes a read/unread status (Mahood, [0019], “presenting a blended state associated with a container of electronic messages to a user” and “The blended state may comprise, for example, an item count that describes a number of electronic messages in the container having a particular state (e.g., included or not included in the container, read or unread, flagged or unflagged, or the like)”); 
identifying, at the remote service from among the set of messages, a set of remote messages, wherein one or more messages in the set of messages are stored on a client device and the set of remote messages are not stored on a client device (Mahood, [0020, 0039, 0068-0069] disclosed a delta count that is the difference between a remote item count and a local item count, wherein the remote item count represents a number of electronic messages stored in remote store 132 that are included in the container and have a particular state).
Mahood might not have explicitly disclose but Bengochea disclosed
determining, at the remote service, the count of unread remote messages, wherein the count of unread remote messages is a number of message in the set of remote messages that have a read/unread status of unread (Bengochea disclosed in Fig. 1 and [0030] that a mobile computing system 101 "send subscription data 108 to the server 111. The subscription data may subscribe the user 105 or the user's mobile device 101 to push notifications from the server. The subscription data 108 includes a token ID 109 that identifies the mobile device 101 and a timestamp 110 that indicates the last time the mobile device user's email inbox was accessed”. In other words it is used to distinguish between remote unread messages and local unread messages on the mobile device); and
providing, to the client device from the remote service, the count of unread remote messages (Bengochea disclosed in Fig. 1 and [0031] that "based on the accessed data, the unseen count determining module 119 may determine the current unseen message count 121 and send that unseen message count to the mobile computing device 101 via a push notification 120).
One of ordinary skill in the art would have been motivated to combine Mahood and Bengochea because both references are directed to solving the same problem, which is to synchronize content/messages and associated information between a user device and a remote server (Mahood, [0017, 0020], “synchronize local-stored electronic messages with remote store; Bengochea, [0003], “keeping new email notifications consistent across the local and remote versions of the application”).
Regarding claim 18, Mahood and Bengochea disclosed the method of claim 17.  
Mahood, Fig. 5, steps 502, 504 and 506, and [0079-0081] disclosed “reading an unread message” and “increment/decrement local count” that would have made the instant claim obvious)  
Regarding claim 19, Mahood and Bengochea disclosed the method of claim 17.  
Mahood further disclosed receiving a request to change a first read/unread status of a first message included in the set of remote messages; determining an updated count of unread messages included in the set of remote messages based on the request; and providing the updated count of unread messages to the client device (Mahood, Fig. 4 and [0064-0076]).  
Regarding claim 20, Mahood and Bengochea disclosed the method of claim 19.  
Mahood further disclosed wherein the updated count of unread messages is provided to the client device without waiting for a client request from the client device (Mahood, [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        9/17/2021